Citation Nr: 0717161	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-28 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back pain with degenerative arthritis of the lumbar facet 
joints and left sacroiliac joint. 

2.  Entitlement to service connection for cervical kyphosis, 
with degenerative joint disease and osteophytosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher disability evaluation for her 
service-connected lumbosacral spine disability.  In her 
hearing before the undersigned and in evidence submitted 
subsequently, she has credibly reported symptoms of numbness 
in her extremities.  It is unclear whether these neurological 
symptoms are due to her service-connected back disability.  
Her most recent VA examination, dated in June 2004, noted the 
absence of any neurological symptoms.  Although she has 
reported treatment at VA facilities, complete clinical 
records have not been sought.  Because the current severity 
of her disability is unclear, and because she has alleged a 
worsening of symptoms, a concurrent examination is necessary.  
Also, any outstanding treatment records should be obtained to 
further clarify her condition.

The veteran also seeks service connection for a cervical 
spine disorder.  Service medical records confirm that she was 
treated in service for a neck strain.  Current records show 
that she receives treatment from a private chiropractor and 
VA physical therapists for neck pain due to degenerative 
changes of the cervical spine.  As the veteran has credibly 
testified that she has experienced the same neck symptoms 
since the strain that have worsened over time, she should 
undergo additional VA examination to determine the etiology 
of any current cervical spine disorder.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate her 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  Also notify 
her of the information and evidence 
necessary to substantiate her claim for a 
higher disability rating.  She should be 
instructed to submit any evidence in her 
possession that pertains to her claims.

2.  Obtain VA outpatient clinical records 
from the Fort Campbell Community Based 
Outpatient Center, and any other Tennessee 
Valley Healthcare System facilities, from 
January 2004 to the present. 

3.  Schedule the veteran for a VA spine 
examination to determine the current 
severity of her service-connected 
degenerative joint disease of the 
lumbosacral spine, as well as any current 
cervical spine disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  Range of motion testing for both 
segments of the spine, and all other tests 
deemed necessary, should be conducted.  

Referable to the lumbosacral spine: the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should also identify any neurological 
symptoms that are associated with the 
degenerative joint disease of the low back 
and express an opinion as to their 
severity.  If neurological symptoms are 
present but related instead to the 
cervical spine disorder, this should be so 
stated.  If bed rest has been prescribed, 
it should be noted.

Referable to the cervical spine: the 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's current cervical spine 
disorder is related to her in-service 
complaints and treatment for a neck 
strain.  The rationale for any opinion 
rendered is requested.  The examiner is 
advised that the veteran's recitation of 
persistent symptoms since service is found 
to be credible.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, she should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



